DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The Applicant’s Amendment filed on 02/02/2022 in which claims 2-4, 6, 9, 12 have been amended, claim 10 has been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-4, 9, 11-17 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 9-10, 18, 19 and 21 of U.S. Patent No.9,583,160. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a plurality of sub-operation for a read operation prior to the memory executing a read command.,

Regarding independent claim 2, claims 1 and 5 of recited patent disclose the limitation of claim 2. An apparatus, comprising: a memory having a sub-operation mode configurable to disable at least one sub operation of a plurality of sub-operations for a read operation prior to the memory executing a read command responsive to a sub feature parameter indicative of the at least one sub-operation.
Noted: As define in specification: Ready condition may present a Sub-operation of read operation (para.[0025]), and Calculating the temperature compensation may be considered a Sub-operation of the read operation (para.[0025[).

Regarding claim 3, claim 1 of recited patent disclose the limitation of claim 3. The apparatus comprising a memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command, wherein the at least one sub operation of the plurality of sub-operations that is disabled comprises calculation of compensation information.

Regarding claim 4, claims 1 and 7 of recite patent disclose the limitation of claim 4.    (New)The apparatus comprising a memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command, wherein a sub-operation of the plurality of sub-operations comprises development of an intermediate 

Regarding independent claim 9, claims 1 and 9 of recited patent disclose the limitation of claim 9.   (New) An apparatus, comprising: a memory having a sub-operation mode, wherein at least one sub-operation of a plurality of sub-operations of the sub-operation mode is performed prior to receiving a read command, and control logic configured to provide, in the sub-operation mode, a control signal to selectively enable the at least one sub-operation of the sub-operation mode responsive to a set feature command including a parameter indicative of the at least one sub-operation.

Regarding claim 11, claim 7 of recited patent disclose the limitation of claim 11. (New')The apparatus of claim 9, the apparatus further comprising: a charge pump circuit configured to charge to a voltage, wherein the at least one sub-operation of the plurality of sub-operations comprises charging, at the charge pump circuit, an intermediate voltage.

Regarding claim 12, claim 9 of recited patent discloses the limitation of claim 12.   (New7) The apparatus of claim 11, the apparatus further comprising: a global word line driver configured to receive the intermediate voltage and to drive a plurality of global word lines of the memory, wherein another sub-operation of the plurality of sub-

Regarding claim 13, claims 7 and 9 of recited patent disclose the limitation of claim 13.    (New) The apparatus of claim 12, wherein, upon executing the read command at the memory, the global word line driver is further configured to drive the plurality of global word lines to a read voltage from the intermediate voltage.

Regarding claim 14, claims 1, 7 and 9 of recited patent disclose the limitation of claim 14.  (New) An apparatus comprising: a memory having a read mode configurable to execute a read command; a charge pump circuit configured to develop an intermediate voltage prior to execution of a read command at the memory; and a global word line driver configured to receive the intermediate voltage and to drive a plurality of global word lines of the memory, prior to execution of the read command at the memory' in accordance with the read mode.

Regarding claim 15, claim 9 of recited patent discloses the limitation of claim 15.   (New) The apparatus of claim 14, wherein the global wordline driver is further configured to precharge the plurality of global word lines to the intermediate voltage to drive the plurality of global word lines, prior to execution of the read command at the memory.



Regarding claim 17, claim 1, 9 and 10 of recited patent disclose the limitation of claim 17.   (New)The apparatus of claim 16, where, after execution of the read command at the memory in accordance with the read mode, the global word line driver is further configured to precharge the plurality of global word lines prior to the execution of another read command at the memory in accordance with read mode,

Regarding claim 20, claim 10 of recited patent disclose the limitation of claim 20,   (New)The apparatus of claim 19, further comprising: control logic configured to provide to the memory a control signal configured enable a sub-operation of the set feature operation mode 
Regarding claim 21, claims 1 and 7 of recited patent disclose the limitation of claim 21.    (New) The apparatus of claim 20, wherein the sub-operation enabled by the control signal corresponds to the charge pump circuit developing the intermediate voltage prior to execution of the read command at the memory.

s 5-7 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-20) of U.S. Patent No. 9,583,160 in view of10,762,936. 

Regarding claim 5, patent ‘160 disclose the limitation of claim 2.
However, patent ‘160 is silent with respect to wherein a sub-operation of the plurality of sub-operations of the sub-operation mode comprises precharging a plurality of global word lines of the memory' after the memory executes the read command, and prior to the memory' executing another read command.

Claims, 18, 19 and 21 of recited patent ‘936 disclose the limitation of claim 5. wherein a sub-operation of the plurality of sub-operations of the sub-operation mode comprises precharging a plurality of global word lines of the memory' after the memory executes the read command, and prior to the memory' executing another read command.

Since recited patent ‘160 and ‘963 are both from the same field of endeavor, the purpose disclosed by recited ‘963 would have been recognized in the pertinent art of recited ‘160.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of recited patent ‘963 to teaching of recited paten ‘160 for purpose of various operation add to the overall access time of the non-

Regarding independent claim 6, claim 2 of recited patent ‘160 discloses the limitation of claim 6 .A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command,
However, the recited patent ‘160 is silent with respect to wherein the memory is further configured to disable the sub-operation mode when a set feature operation is used to enable a default read mode.
Claims 11 and 19 of recited patent disclose the limitation of claim 6. wherein the memory is further configured to disable the sub-operation mode when a set feature operation is used to enable a default read mode.
Since recited patent ‘160 and ‘963 are both from the same field of endeavor, the purpose disclosed by recited ‘963 would have been recognized in the pertinent art of recited ‘160.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of recited patent ‘963 to teaching of recited paten ‘160 for purpose of various operation add to the overall access time of the non-volatile memory, and memory performance may be improved by reducing the time of one or more of the various operation.

	Regarding claim 7, recited patent ‘160 discloses the limitation of claim 2.

	Claim 20 of recited patent discloses the limitation of claim 7. the apparatus of claim 2, wherein the memory is further configured to disable the sub-operation mode when the memory receives one of a program command, an erase command, a deep sleep command, a reset command, or a disable command.
	Since recited patent ‘160 and ‘963 are both from the same field of endeavor, the purpose disclosed by recited ‘963 would have been recognized in the pertinent art of recited ‘160.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of recited patent ‘963 to teaching of recited paten ‘160 for purpose of various operation add to the overall access time of the non-volatile memory, and memory performance may be improved by reducing the time of one or more of the various operation.

Regarding claim 19, claims 1, 7 and 9 of recited patent ‘160 disclose the limitation of claim 14.
However, recited patent ‘160 is silent with respect to the apparatus of claim 14, wherein the read mode is a set feature operation mode that is enabled using a set feature operation.

Since recited patent ‘160 and ‘963 are both from the same field of endeavor, the purpose disclosed by recited ‘963 would have been recognized in the pertinent art of recited ‘160.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of recited patent ‘963 to teaching of recited paten ‘160 for purpose of various operation add to the overall access time of the non-volatile memory, and memory performance may be improved by reducing the time of one or more of the various operation.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim (1-20) of U.S. Patent No. 9,583,160 in view of 9,858,971 (claims 10 and 16).

Regarding claim 18, the recited patent discloses the limitation of claim 14.
However, the recited patent is silent with respect to 18.The apparatus of claim 14, wherein the intermediate voltage is less than a voltage used by the global word lines during execution of the read command.
Claims 16 and 10 of recited patent disclose the limitation of claim 18. The apparatus of claim 14, wherein the intermediate voltage is less than a voltage used by the global word lines during execution of the read command.

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of recited patent ‘971 to teaching of recited paten ‘160 for purpose of various operation add to the overall access time of the non-volatile memory, and memory performance may be improved by reducing the time of one or more of the various operation.

Claims 9 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10 and 11 of U.S. Patent No.9,858,971. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a plurality of sub-operation for a read operation prior to the memory executing a read command.

Regarding independent claim 9, claims 10 and 11 of recited patent disclose the limitation of claim 9.   (New) An apparatus, comprising: a memory having a sub-operation mode, wherein at least one sub-operation of a plurality of sub-operations of the sub-operation mode is performed prior to receiving a read command, and control logic configured to provide, in the sub-operation mode, a control signal to selectively enable the at least one sub-operation of the sub-operation mode responsive to a set feature command including a parameter indicative of the at least one sub-operation.

Noted: As define in specification: Ready condition may present a Sub-operation of read operation (para.[0025]), and Calculating the temperature compensation may be considered a Sub-operation of the read operation (para.[0025[).

Regarding claim 11, claim 10 of recited patent disclose the limitation of claim 11. (New')The apparatus of claim 10, the apparatus further comprising: a charge pump circuit configured to charge to a voltage, wherein the at least one sub-operation of the plurality of sub-operations comprises charging, at the charge pump circuit, an intermediate voltage.


Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No.10,192,596. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a plurality of sub-operation for a read operation prior to the memory executing a read command.,

Regarding independent claim 9, claims 1 and 2 of recited patent disclose the limitation of claim 9.   (New) An apparatus, comprising: a memory having a sub-operation mode, wherein at least one sub-operation of a plurality of sub-operations of the sub-operation mode is performed prior to receiving a read command, and control logic configured to provide, in the sub-operation mode, a control signal to selectively 
Noted: As define in specification: Ready condition may present a Sub-operation of read operation (para.[0025]), and Calculating the temperature compensation may be considered a Sub-operation of the read operation (para.[0025[).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,192,596 in view of 9,858,971.


Regarding claim 11, claim 5 of recited patent ‘971 disclose the limitation of claim 10.
Claim 10 of recited patent ‘971 further discloses the limitation of claim 11. The apparatus of claim 10, the apparatus further comprising: a charge pump circuit configured to charge to a voltage, wherein the at least one sub-operation of the plurality of sub-operations comprises charging, at the charge pump circuit, an intermediate voltage.


Claims 2-6 , 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9-11 and 19 of U.S. Patent 10,360,955. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a plurality of sub-operation for a read operation prior to the memory executing a read command.,

Regarding independent claim 2, claims 1, 6 and 9 of recited patent disclose the limitation of claim 2. An apparatus, comprising: a memory having a sub-operation mode configurable to disable at least one sub operation of a plurality of sub-operations for a read operation prior to the memory executing a read command responsive to a sub feature parameter indicative of the at least one sub-operation.

Regarding independent claim 3, claims 1, 4 and 9 of recited patent disclose the limitation of claim 3. A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command, wherein the at least one sub operation of the plurality of sub-operations that is disabled comprises calculation of compensation information.

Regarding claim 4, claims 1, 3 and 19 disclose the limitation of claim 4.  A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command,wherein a sub-operation of the plurality of sub-operations comprises development of an intermediate voltage at a charge pump circuit after the memory 

Regarding claim 5, claims 1, 3 and 19 disclose the limitation of claim 5.     (New) The apparatus of claim 2, wherein a sub-operation of the plurality of sub-operations of the sub-operation mode comprises precharging a plurality of global word lines of the memory' after the memory executes the read command, and prior to the memory' executing another read command.


Regarding independent claim 6, claim 9 of recited patent discloses the limitation of claim 6. A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command,  wherein the memory is further configured to disable the sub-operation mode when a set feature operation is used to enable a default read mode.


Regarding independent claim 9, claims 1, 8, 9 and 10 of recited patent disclose the limitation of claim 9.   (New) An apparatus, comprising: a memory having a sub-operation mode, wherein at least one sub-operation of a plurality of sub-operations of the sub-operation mode is performed prior to receiving a read command, and control 


Regarding claim 11, claim 9, 10 and 11 of recited patent disclose the limitation of claim 11. (New')The apparatus of claim 10, the apparatus further comprising: a charge pump circuit configured to charge to a voltage, wherein the at least one sub-operation of the plurality of sub-operations comprises charging, at the charge pump circuit, an intermediate voltage.


Claims 2-4, 6-7, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11, 15-16 and 10-20 of U.S. Patent No.10,762,936. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a plurality of sub-operation for a read operation prior to the memory executing a read command.,

Regarding independent claim 2, claims 7, 16 and 19 of recited patent disclose the limitation of claim 2. An apparatus, comprising: a memory having a sub-operation mode configurable to disable at least one sub operation of a plurality of sub-operations for a read operation prior to the memory executing a read command responsive to a sub feature parameter indicative of the at least one sub-operation.

Regarding independent claim 3, claims 6 and 16 of recited patent disclose the limitation of claim 3. A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command, wherein the at least one sub operation of the plurality of sub-operations that is disabled comprises calculation of compensation information.

Regarding claim 4, claims 9, 10 and 11 disclose the limitation of claim 4. A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command,  wherein a sub-operation of the plurality of sub-operations comprises development of an intermediate voltage at a charge pump circuit after the memory executes the read command, and prior to the memory executing another read command, wherein the intermediate voltage is less than a voltage used by the memory' to execute the read command. 

Regarding claim 6, claims 6 and 19 of recited patent discloses the limitation of claim 6. A memory having a sub-operation mode configurable to disable at least one sub-operation of a plurality of sub-operations for a read operation prior to the memory executing a read command,  wherein the memory is further configured to disable the sub-operation mode when a set feature operation is used to enable a default read mode.


Regarding claim 7, claim 20 of recited patent discloses the limitation of claim 7.   (New) The apparatus of claim 2, wherein the memory is further configured to disable the sub-operation mode when the memory receives one of a program command, an erase command, a deep sleep command, a reset command, or a disable command.


Regarding independent claim 9, claims 9, 8, 10 and 21 of recited patent disclose the limitation of claim 9.   (New) An apparatus, comprising: a memory having a sub-operation mode, wherein at least one sub-operation of a plurality of sub-operations of the sub-operation mode is performed prior to receiving a read command, and control logic configured to provide, in the sub-operation mode, a control signal to selectively enable the at least one sub-operation of the sub-operation mode responsive to a set feature command including a parameter indicative of the at least one sub-operation.

Regarding claim 11, claims 15, 16 and 18 of recited patent disclose the limitation of claim 11. (New')The apparatus of claim 10, the apparatus further comprising: a charge pump circuit configured to charge to a voltage, wherein the at least one sub-operation of the plurality of sub-operations comprises charging, at the charge pump circuit, an intermediate voltage.

			Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duzly et al. (US 2014/0226402).

Regarding independent claim 2, Duzly et al. disclose a apparatus, comprising: a memory (102, figure 1) having a sub-operation mode (pre-charge mode) configurable to disable at least one sub operation of a plurality of sub-operations (there are alternate pre-charge and read operations in a memory device) for a read operation prior to the memory executing a read command (the pre-charge operation is performed before a read operation and ends (is disabled) before a read command) responsive to a subfeature parameter indicative of the at lese one sub-operation (see para.[0012] discloses: Discharging the word lines of the first block while simultaneously charging word lines of the second block may be in RESPONSE to a COMMAND to perform high speed reading).

Regarding claim 5, Duzly et al. disclose the limitation of claim 2.
Duzly et al. further disclose wherein a sub-operation of the plurality of sub-operations of the sub-operation mode comprises precharging a plurality of global word lines of the memory after the memory executes the read command (paragraph [0045], lines 8-10, the read command of the read operation which is performed before the next pre-charge operation), and prior to the memory executing another read command (the next pre-charge operation is performed before another command read command (the next read operation)).

Regarding claim 7, Duzly et al. disclose the limitation of claim 2.
Duzly et al. further disclose  wherein the memory  (figure 1) is further configured to disable the sub-operation ((as define by Specification: the active of circuits used during a read operation, such as charge pump circuits included in charge pump circuit 154 (figure 1A), may represent a sub operation of the read operation) mode when the memory receives one of a program command (Processor 120 Coprocessor 121, figure 1), an erase command, a deep sleep command, a reset cormmand, or a disable command. Noted: The precharge mode is disable when the memory receives a program (e.g. write) command, an erase command, or a disable command.
Regarding independent claim 9, Duzly et al. disclose an apparatus, comprising: a memory (102, figure 1) having a sub-operation mode (pre-charge mode), wherein at least one sub-operation of a plurality of sub-operations (there are alternate pre-charge and read operation in a memory device) of the sub-operation (see para.[0051] discloses: To operate a charge pump throughout this period and keeping the unselected word lines connected, through block select transistors and global word lines, to charge pump (or other voltage supply). Other voltage also be maintained during the period between page read , also see claim 13): and
control logic (controller 100, figure 1) configured to provide, in the sub-operation mode (precharge mode), a control signal to selectively enable the at least one sub-operation of the sub-operation mode (controller 100, figure 1, see para.[0032] discloses: The memory system 90 in figure 1 includes a flash memory 102 whose operations are controlled by controller 100) responsive to a set feature command including a parameter indicative of the at least one sub-operation (see para.[0012] discloses: Discharging the word lines of the first block while simultaneously charging word lines of the second block may be in RESPONSE to a COMMAND to perform high speed reading).


			


Allowable Subject Matter
    Claim 8 is allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

	 Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “read operation prior to the memory executing a read command, wherein the memory is further configured to disable the sub-operation mode when the memory receives a test mode setting or a trim setting”, in combination of other limitations thereof as recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/           Examiner, Art Unit 2827